Case 19-70190-hdh11 Doc 23 Filed 07/29/19 Entered 07/29/19 17:38:30 Pagei1of1

 

 

gz

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—
‘NOLLDAIOWd SIH. 30 NOUWHNO 3HL OMNUNG NIGO IWOD ABH S¥ S1D3IOUd G19 OL 3NNULNOD TIM NOLLINYLSNOD ORI “00'OTS H3GNN SBOF SNOANYTI3ISIN W3HLO 30M 19NI LON $300 NOLII3IO¥d SIML Pe
a
ee
te
PoE |
or
ue
StLLPOMTT  ‘W1OL ONWED fe
SCTRPTER $193/0ud GI0GI WLOL 9
“gota 3SVENONI AVIV WHI SNnONSOQV Sc'ovs'ves TEOER'2S «TS RLE'TIT ES RLETEL PS MLE'TIT | US'PLE'TTT. ZS'BLE'TIE wa'eve'oL SUNTIOWW AtWuO SE
TIGISSOd JOMIINI LON $300 W1LOL 193/0ud HINOW ava : aa
i ul UY a
|NIMOTIOS JHL 40 H10Z JH AG O3AI9D34 39 TIM SLNSWAVd ‘MOE se ‘Luvs a8IssOd [PRI UNUM Pauly BAVS 6TOZ
FDNd ISWIVOMI AVN LWHL S.WRONIOaY SUNNOWY MEO tiny nat e618) te
TIGISSOd JAMIINE LON $300 T¥LO1 L9aI0Wd ‘HINOW ava al
nidsoy AmupewA 4seg [e}UC|
ONIMOTIOS IHL JO H1OZ 3HL AO G3N999u 39 TIM SNA a3aviaa luvicsmssog | HCtOH ARUURIAA wed mLO|e9
“301d 3SV3NONI AVN LHL SwnaNaday O0'SES SET 045'97, o1s‘9z ozs'9z 025°92 SS9'0E SLNNOWY MY¥EO {sunsas9} {2
STNOISSOd 3OMDNI LON $300 WL 1930s ‘HINO ava Suniesa) waloud seaudg uv Aepio
DNIMONIOA JHA 30 H10Z 3HL A@ Q3A323H 38 TIM SLNIWAWd HIST HOT iuviemiessog | Ree rea we Apo
SLINSIY ONLY MW ONY O3G0I9 #O CIS W3ONN ALINIBYND SLD9FOud INDIAN
OS ORE GvE $193/0Nd CIN TWLOL
—___ : : : : OSETE'EZ  OTELEOR —LO'PLO'TR—UO'PLO'TY = Z0"LO'TY —ZORLO'TR UO PLO'ZY —OR'ZTO'ES «=e eSgT- SIVLOL KIHINOW a0]
ones SUNNOWY MWHO "
S3.1¥0 HSINLI/INWIS at
PORE SINnOW’ MyHa 7
SBIVO MSINIS/ DAVIS i
oo'as SLNNOWY AYuO a
Sa1V0 HSING/1WIS rt
. SLNNOWY Mua re
SBJVO MSINL/I8WLS c
sot sLNnowy mua :
S3.V0 HSING/LVLS fe
a joondv iss | oeders «t2¥ed «= teeeeD «© Ce CR RES ~~ BOO COS LBTET a
"WDM FSVAYINE AVIV LHL SYIOWO SLNNOWY Mud
JONVHD 21G1590d JONIDNI LON S300 TWIOL 193f0Md "HINOW Huoz wusz 103f0ud avHay ArT 6Toz
ONIMONIOS JHL 40 HiOZ IHL AG O9AIZ93U 30 THM SLNIAYS SBUWO HSINI/DIWIS
Jona J5VINDNI AVN AWE SuGNO OF THIF O6zS OSGIE'L “OESIEGE OFSTTSE OfStT NT OGSCIGE OESCTEE Ob StTSE  OGSCTSE DEDSOTT SINnOW Mvua ’
Lo30ud
BONVH Z1HISSOd JONTINI LON 5300 TWLOL 193/08 "KINO L—
ONIMOTIOS 341 40 HADZ 3H. AS O3AI32R4 36 THM SLNAINAVE Haz ‘POT saya Hsintu/anwis| JO¥NIWHO SGUNOM - away etoz [FE
SINSINWOD Wil 2 z
19370ud oz-nf orkeW —_ozudy omen 07-494 oz-uer 61-99 6T-AON S1-P0 eras 6T-3ny eter et-unr HINOW SS3VDOUd NI AUNSWUND $193708d | T |
3 1 4 d [Lo J oN I w I 7 I a I € T 1 [su ] . I 4 [ 3 La | ? I 8 | ¥
6T0z/zz/L0

SIsAJeuy MO]y YSe>
IT) NOILINYLSNOD O ONY TS

YIIMO OANVE 7AB GALNISAHd
